DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 2 and 7 require separate figure numbers (for example; Fig. 2A for the left figure “Before bending” and Fig. 2B for the right figure “After bending”).  
Further, Applicant filed figures consist of Drawings other than black and white line drawings.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term Nitinol, in paragraph 0050, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Other trade name or mark are found in at least paragraphs 0068, 0069, 0075, 0078, 0080, and 0085 (Alfa Aesar, EAGLE, ABAQUS, COMSOL, Adafruit, and/or Wi-Fi etc.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al., (Applicant cited; Graphene-P(VDF-TrFE) Multilayer Film for Flexible Applications, Pages 3130-3138, ACSNANO, year 2013.).
Regarding claims 1 and 15, Bae teaches a piezoresistive strain sensor and a method for forming the piezoresistive sensor (see Abstract, polymer/graphene film pressure sensor) comprising:
a first layer including a poled piezoelectric polymer (p and/or n type polarization interface “depending on the nature of remnant polarization” to control the “overall sheet resistance to provide step current path”; see the right side of page 3132);
a second layer comprising graphene (at least two graphene film; see the left side of page 3131); wherein
the first and second layers are in electrical communication with one another such that the piezoelectric polymer and the graphene form a heterojunction (graphene/ P(VDF-TrFE)/graphene sandwiched multilayer structure formed; see right side of the page 3131).
Regarding claims 4 and 5, Bae teaches the piezoresistive strain sensor, the piezoelectric polymer comprising a polyvinylidene difluoride polymer or copolymer (specifically polyvinylidene difluoride-co-trifluoroethylene, P(VDF-TrFE); see the right side of page 3130).
Regarding claim 6, Bae teaches the second layer comprising from 1 to about 10 individual graphene sheets (two graphene sheets or film; see the left side of page 3131).
Regarding claim 7, Bae teaches the piezoresistive strain sensor, wherein the graphene comprises p- type graphene or n-type graphene (CVD grown graphene may be p-type due to etching and/or transfer process; see the right side of page 3132).
Regarding claims 8, 9 and 18, Bae teaches the piezoresistive strain sensor further comprising a supporting substrate layer (“substrate film” such as PET; see the left side of page 3136 and the right side of page 3136), and the supporting substrate layer comprising a polymer exhibiting a Young’s modulus of about 5 MPa or less (PET as a substrate material is found in paragraph 0052 of the current specification).
10. The piezoresistive strain sensor of claim 8, the polymer comprising poly(ethylene terephthalate), polydimethylsiloxane, poly(ethylene naphthalate), polycarbonate, polyurethane, or any combination thereof.
Regarding claim 14, Bae teaches the piezoresistive strain sensor, wherein the sensor exhibits one or more of:
an average sensitivity of about 0.5 kPa or higher (at least 1 GPa; see the left side of page 3136), a signal to noise ratio of about 20 decibels or higher, a gauge factor of about 5 or more.
Regarding claim 15, Bae teaches the piezoresistive strain sensor, wherein the sensor exhibits a step response (p and/or n type polarization interface “depending on the nature of remnant polarization” to control the “overall sheet resistance to provide step current path”; see the right side of page 3132).
Regarding claim 20, Bae teaches the method further comprising: forming the second layer by forming graphene on a copper foil (graphene film on Cu and the graphene layer transferred onto the top of the P(VDF-TrFE)/graphene/Cu film; see the left side of page 3131); and transferring the graphene to a surface of the first layer or a surface of the first electrode. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Ducrot et al., (Applicant cited; Optimization of PVDF-TrFE Processing Conditions for the Fabrication of Organic MEMS Resonators, pages 1-7, year 2016).
Regarding claims 2, 3 and 17, Bae teaches the claimed invention except for having a first electrode between the first layer and the second layer, and further comprising a second electrode, wherein the first layer separates the first electrode and the second electrode.  
Ducrot teaches applying a bottom and a top electrode directly on both sides of the PVDF-TrFE film for the purpose of influencing the film’s parameters (PVDF-TrFE film shrinking and/or stretching).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Ducrot with Bae, since applying the electrodes on the PVDF-TrFE film allows for influencing the PVDF-TrFE film parameters.
Regarding claim 19, Bae teaches the claimed invention except for setting a range for an electric field for the polymer.
Ducrot teaches setting an electric field between 70V/um to 100V/um (approximately 70 to 100 MV/m) to the PVDF-TrFE film to control the piezoelectric response (see page under the heading of “Influence or Poling”).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Ducrot to Bae, since processing the PVDF-TrFE film at a set electric field allows for controlling the response of the piezoresistive device.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Rogers et al., US Pat. 10,441,185.
Regarding claim 10, Bae teaches the claimed invention, including use of graphene/organic film (see the right side of page 3136).  Bae, however, does not list the organic film materials.  
Rogers teaches a flexible electronic circuit sensor using “polymer” (see col. 49, line 30 to col. 50, line 20) as needed to control desired bending (and/or stiffness) to meet “conformal contact” to better contact the contour surface and/or pattern (col. 50, lines 55-62).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Rogers to Bae, since Rogers’ teachings allows for selecting and/or customizing the “polymer” to control the sensor’s flexibility and/or its stiffness depending on conformal contact of the sensor to a contact surface.  
Regarding claims 11-13, bae teaches the claimed invention except for using the sensor as an implantable device or a wearable device.  
Regarding claims 11 and 12, Rogers teaches the flexible sensor, wherein the sensor is an implantable device (biocompatible; see at least col. 52, lines 10-23) for the purpose of using the sensor within a body to detect arrhythmias (col. 81, lines 39-65).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Rogers to Bae, since sensor device may be used within a human body, specifically, the heart to monitor spontaneous arrhythmias.  
Regarding claim 13, Rogers teaches the flexible sensor, wherein the sensor is a wearable device (wearable health monitoring system; see col. 122, lines 10-25) for the purpose of monitoring the health of the wearer.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Rogers to Bae, since wearable sensor taught by Rogers allows a person’s health to be monitored.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lieber et al. teaches CVD layered nanosensors, Lee et al. and Wang et al. teach graphene/polymer sensor, and Gong et al., teaches piezoresistive sensor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833